The defendant took the stand as a witness, and inquiry was made of him as to the commission by him of crimes separate and distinct from those alleged in the indictment. He denied the commission of those crimes. A witness, who was a prosecuting officer, was permitted to testify that in a confession wherein the defendant admitted the commission of the crimes for which he was indicted, the defendant admitted that he committed the separate and distinct crimes which upon the stand he denied he committed. We think the reception of this evidence is reversible error. (People v. Loomis, 178 N. Y. 400; People v. De Garmo, 179 id. 130; People v. Sekeson, 111 App. Div. 490; People v. Irving, 95 N. Y. 541, 543.) Judgment of conviction of the County Court of Kings county reversed and a new trial ordered. Thomas, Carr, Stapleton and Mills, JJ., concurred; Rich, J., not voting.